Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of copending Application No. 17/505,404 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  for example claim 2 of the current application is an obvious variation of claim 31copending Application No. 17/505,404.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of copending Application No. 17/505,319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for example claim 2 of the current application is an obvious variation of claim 31 of copending Application No. 17/505,319 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52  of copending Application No. 17/205,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  for example claim 2 of the current application is an obvious variation of claim 31 copending Application No. 17/205,254 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2022/0109810A1) to Kancharlawar et al. [0055] Following the execution of the navigation command, the first avatar 101 and second avatar 103 are at a particular distance 102B from each other. Based on a determination that the particular distance 102B satisfies a predetermined threshold (e.g., is less than or equal to a predetermined threshold), the system can generate and present a new video conference to each of the corresponding users. In some embodiments, a particular user within a session is designated as a “presenting user.” A presenting user can be a user that initiated a session (e.g., based on a command, a movement, a predetermined schedule, etc.) or a particular user that is designated by other session-participating users. In some embodiments, the system can automatically designate a presenting user, for example, based on a predetermined schedule, a pseudorandom seed, or an input from the user (e.g., a selection on a user interface or spoken audio from the user). In at least one embodiment, the system can dynamically scale a predetermined threshold for controlling session admission. For example, a first predetermined threshold for generating a session comprising two avatars can be a first magnitude. In this example, upon generating the session, the system can generate a second predetermined threshold for admitting additional avatars that is greater than the first predetermined threshold. In the same example, following admission of at least one additional user, the second predetermined threshold can be increased such that a boundary of the session is increased.
[0057] FIG. 1D shows an exemplary spatial field 100D, which may be similar to and temporally subsequent to the spatial field 100C. The second user can input a command to navigate the second avatar 103 throughout the spatial field 100D. For example, the system can receive a command to move the second avatar 103 away from the first avatar 101. The command can be received from a computing device associated with the second avatar 103. Following the execution of the navigation command, the first avatar 101 and second avatar 103 are at a particular distance 102C. Based on a determination that the particular distance 102C satisfies a predetermined threshold, the system can terminate the session. For example, the system can suspend the shared video conference presented to each user and present a separate video conference to each user.
--(US 2021/0352244A1) to Benedetto et al. discloses simulating real-life social dynamics in large group video chat which teaches: A video chat system simulates real-life social dynamics by providing an onscreen map showing icons representing a potentially large number of people in the chat while permitting smaller groups of users to engage in conversations while viewing videos and hearing audio from members of the smaller group. Users can move between groups by moving their icons on the map, as people might circulate around a large room in a real-life gathering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651